


Exhibit 10.51

 

GT Solar International, Inc.

243 Daniel Webster Highway
Merrimack, New Hampshire 03054

 

EMPLOYMENT AGREEMENT AMENDMENT FOR CODE SECTION 409A

 

December 30, 2008

 

John Tattersfield

519 Bay Road

South Easton, MA 02375

 

Dear Mr. Tattersfield,

 

This letter agreement (the “Amendment”) shall amend the Employment Agreement
(the “Employment Agreement”), dated as of August 6, 2007, between you (the
“Executive”) and GT Solar International, Inc. (the “Company”).  All capitalized
terms not otherwise defined herein shall have the meanings ascribed to them in
the Employment Agreement.  Except as modified by this Amendment, the Employment
Agreement shall remain in full force and effect, and this Amendment shall not
serve in any manner as a waiver or a novation of the Executive’s duties or
obligations under the Employment Agreement; provided, that in the event that any
provision in this Amendment conflicts with the Employment Agreement or any other
agreement, policy, plan or arrangement between the Executive and the Company,
the terms of this Amendment shall govern.

 

You agree and acknowledge that notwithstanding any other provision of the
Employment Agreement to the contrary, the Employment Agreement is hereby amended
as follows:

 

1.                                       Paragraph 3(e) of the Employment
Agreement is amended as follows:

 

Following the phrase “provided, however,” the text “that the Executive must
remain employed by the Company until each such Anniversary Date in order to
receive each such payment; provided, further,” shall be added to first sentence
of paragraph 3(e).

 

2.                                       Clause (i) of paragraph 4(b) of the
Employment Agreement is amended and restated in its entirety as follows:

 

“(i) continue to receive his Base Salary (paid in accordance with the Company’s
general payroll practices in effect on the Termination Date) as special
severance payments from the Termination Date for a period of six (6) months
thereafter (the “Severance Period”) as provided in paragraph 4(h) below and
delayed as required in paragraph 4(i) below (the date on which Executive’s
employment under this Agreement terminates for any reason shall be referred
herein as the “Termination Date”); and”

 

3.                                       Clause (iv) of paragraph 4(b) of the
Employment Agreement is amended as follows:

 

--------------------------------------------------------------------------------


 

The parenthetical at the end of the first sentence beginning “provided that if
any stock of the Company…” and concluding “if earlier, upon Executive’s death”
is deleted and replaced with the non-parenthetical clause “and subject to the
provisions of paragraph 4(h) and 4(i) below.”

 

4.                                       A new paragraph 4(h) is added to the
Employment Agreement as follows:

 

“(h)                           Once the Mutual Release described in paragraph
4(b) is executed and no longer subject to revocation then the following shall
apply:


(I)                                   TO THE EXTENT ANY CASH PAYMENT OR
CONTINUING BENEFIT TO BE PROVIDED UNDER PARAGRAPH 4(B) IS NOT “DEFERRED
COMPENSATION” FOR PURPOSES OF INTERNAL REVENUE CODE SECTION 409A AND THE
REGULATIONS AND GUIDANCE PROMULGATED THEREUNDER (COLLECTIVELY “CODE
SECTION 409A”), THEN SUCH PAYMENT OR BENEFIT SHALL COMMENCE UPON THE FIRST
SCHEDULED PAYMENT DATE IMMEDIATELY AFTER THE DATE THE MUTUAL RELEASE IS EXECUTED
AND NO LONGER SUBJECT TO REVOCATION (THE “RELEASE EFFECTIVE DATE”).  THE FIRST
SUCH CASH PAYMENT SHALL INCLUDE PAYMENT OF ALL AMOUNTS THAT OTHERWISE WOULD HAVE
BEEN DUE PRIOR TO THE RELEASE EFFECTIVE DATE UNDER THE TERMS OF THIS AGREEMENT
APPLIED AS THOUGH SUCH PAYMENTS COMMENCED IMMEDIATELY UPON THE TERMINATION DATE,
AND ANY PAYMENTS MADE THEREAFTER SHALL CONTINUE AS PROVIDED HEREIN.  THE DELAYED
BENEFITS SHALL IN ANY EVENT EXPIRE AT THE TIME SUCH BENEFITS WOULD HAVE EXPIRED
HAD SUCH BENEFITS COMMENCED IMMEDIATELY FOLLOWING THE TERMINATION DATE.


 


(II)                                TO THE EXTENT ANY CASH PAYMENT OR CONTINUING
BENEFIT TO BE PROVIDED UNDER PARAGRAPH 4(B) IS “DEFERRED COMPENSATION” FOR
PURPOSES OF CODE SECTION 409A, THEN SUCH PAYMENTS OR BENEFITS SHALL BE MADE OR
COMMENCE UPON THE SIXTIETH (60) DAY FOLLOWING THE TERMINATION DATE.  THE FIRST
SUCH CASH PAYMENT SHALL INCLUDE PAYMENT OF ALL AMOUNTS THAT OTHERWISE WOULD HAVE
BEEN DUE PRIOR THERETO UNDER THE TERMS OF THIS AGREEMENT HAD SUCH PAYMENTS
COMMENCED IMMEDIATELY UPON EXECUTIVE’S TERMINATION OF EMPLOYMENT, AND ANY
PAYMENTS MADE THEREAFTER SHALL CONTINUE AS PROVIDED HEREIN.”


 

5.                                       A new paragraph 4(i) is added to the
Employment Agreement as follows:

 

“(i)                               Section 409A Compliance.


(I)                                   THE INTENT OF THE PARTIES IS THAT PAYMENTS
AND BENEFITS UNDER THIS AGREEMENT COMPLY WITH CODE SECTION 409A AND,
ACCORDINGLY, TO THE MAXIMUM EXTENT PERMITTED, THIS AGREEMENT SHALL BE
INTERPRETED TO BE IN COMPLIANCE THEREWITH.  IN NO EVENT WHATSOEVER SHALL THE
COMPANY BE LIABLE FOR ANY ADDITIONAL TAX, INTEREST OR PENALTY THAT MAY BE
IMPOSED ON EXECUTIVE BY CODE SECTION 409A OR DAMAGES FOR FAILING TO COMPLY WITH
CODE SECTION 409A.


 


2

--------------------------------------------------------------------------------



 


(II)                                A TERMINATION OF EMPLOYMENT SHALL NOT BE
DEEMED TO HAVE OCCURRED FOR PURPOSES OF ANY PROVISION OF THIS AGREEMENT
PROVIDING FOR THE PAYMENT OF ANY AMOUNTS OR BENEFITS UPON OR FOLLOWING A
TERMINATION OF EMPLOYMENT UNLESS SUCH TERMINATION IS ALSO A “SEPARATION FROM
SERVICE” WITHIN THE MEANING OF CODE SECTION 409A AND, FOR PURPOSES OF ANY SUCH
PROVISION OF THIS AGREEMENT, REFERENCES TO A “TERMINATION,” “TERMINATION OF
EMPLOYMENT” OR LIKE TERMS SHALL MEAN “SEPARATION FROM SERVICE.”


 


(III)                             NOTWITHSTANDING ANY OTHER PAYMENT SCHEDULE
PROVIDED HEREIN TO THE CONTRARY, IF EXECUTIVE IS DEEMED ON THE DATE OF
TERMINATION TO BE A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF THAT TERM UNDER
CODE SECTION 409A(A)(2)(B), THEN EACH OF THE FOLLOWING SHALL APPLY:


 

(A)                              WITH REGARD TO ANY PAYMENT THAT IS CONSIDERED
DEFERRED COMPENSATION UNDER CODE SECTION 409A PAYABLE ON ACCOUNT OF A
“SEPARATION FROM SERVICE,” SUCH PAYMENT SHALL BE MADE ON THE DATE WHICH IS THE
EARLIER OF (A) THE EXPIRATION OF THE SIX (6)-MONTH PERIOD MEASURED FROM THE DATE
OF SUCH “SEPARATION FROM SERVICE” OF EXECUTIVE, AND (B) THE DATE OF EXECUTIVE’S
DEATH (THE “DELAY PERIOD”) TO THE EXTENT REQUIRED UNDER CODE SECTION 409A.  UPON
THE EXPIRATION OF THE DELAY PERIOD, ALL PAYMENTS DELAYED PURSUANT TO THIS
PARAGRAPH 4(I) (WHETHER THEY WOULD HAVE OTHERWISE BEEN PAYABLE IN A SINGLE SUM
OR IN INSTALLMENTS IN THE ABSENCE OF SUCH DELAY) SHALL BE PAID TO EXECUTIVE IN A
LUMP SUM, AND ALL REMAINING PAYMENTS DUE UNDER THIS AGREEMENT SHALL BE PAID OR
PROVIDED IN ACCORDANCE WITH THE NORMAL PAYMENT DATES SPECIFIED FOR THEM HEREIN;
AND

 

(B)                                TO THE EXTENT THAT ANY BENEFITS TO BE
PROVIDED DURING THE DELAY PERIOD IS CONSIDERED DEFERRED COMPENSATION UNDER CODE
SECTION 409A PROVIDED ON ACCOUNT OF A “SEPARATION FROM SERVICE,” AND SUCH
BENEFITS ARE NOT OTHERWISE EXEMPT FROM CODE SECTION 409A, EXECUTIVE SHALL PAY
THE COST OF SUCH BENEFITS DURING THE DELAY PERIOD, AND THE COMPANY SHALL
REIMBURSE EXECUTIVE, TO THE EXTENT THAT SUCH COSTS WOULD OTHERWISE HAVE BEEN
PAID BY THE COMPANY OR TO THE EXTENT THAT SUCH BENEFITS WOULD OTHERWISE HAVE
BEEN PROVIDED BY THE COMPANY AT NO COST TO EXECUTIVE, THE COMPANY’S SHARE OF THE
COST OF SUCH BENEFITS UPON EXPIRATION OF THE DELAY PERIOD, AND ANY REMAINING
BENEFITS SHALL BE REIMBURSED OR PROVIDED BY THE COMPANY IN ACCORDANCE WITH THE
PROCEDURES SPECIFIED HEREIN.

 


(IV)                            TO THE EXTENT THAT ANY AGREEMENT PROVIDES FOR
THE REIMBURSEMENT OF EXPENSES OR THE PROVISION OF IN-KIND BENEFITS THAT
CONSTITUTE “NON-QUALIFIED DEFERRED COMPENSATION” UNDER CODE SECTION 409A, THE
FOLLOWING SHALL APPLY: (I) ALL EXPENSES OR OTHER REIMBURSEMENTS UNDER AN
AGREEMENT SHALL BE MADE ON OR PRIOR TO THE LAST DAY OF THE TAXABLE YEAR
FOLLOWING THE


 


3

--------------------------------------------------------------------------------



 


TAXABLE YEAR IN WHICH SUCH EXPENSES WERE INCURRED BY EXECUTIVE; (2) ANY RIGHT TO
REIMBURSEMENT OR IN KIND BENEFITS IS NOT SUBJECT TO LIQUIDATION OR EXCHANGE FOR
ANOTHER BENEFIT; AND (3) NO SUCH REIMBURSEMENT, EXPENSES ELIGIBLE FOR
REIMBURSEMENT, OR IN-KIND BENEFITS PROVIDED IN ANY TAXABLE YEAR SHALL IN ANY WAY
AFFECT THE EXPENSES ELIGIBLE FOR REIMBURSEMENT, OR IN-KIND BENEFITS TO BE
PROVIDED, IN ANY OTHER TAXABLE YEAR.


 


(V)                               FOR PURPOSES OF CODE SECTION 409A, EXECUTIVE’S
RIGHT TO RECEIVE ANY INSTALLMENT PAYMENT PURSUANT TO THIS AGREEMENT SHALL BE
TREATED AS A RIGHT TO RECEIVE A SERIES OF SEPARATE AND DISTINCT PAYMENTS.


 


(VI)                            NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL ANY PAYMENT UNDER THIS AGREEMENT
THAT CONSTITUTES “DEFERRED COMPENSATION” FOR PURPOSES OF CODE SECTION 409A BE
SUBJECT TO OFFSET BY ANY OTHER AMOUNT UNLESS OTHERWISE PERMITTED BY CODE
SECTION 409A.


 

6.                                       Paragraph 21 of the Employment
Agreement is amended as follows:

 

Following the phrase “and/or the receipt or vesting of restricted” the following
is added to the paragraph: “equity).  In the event the Company or any of its
Subsidiaries does not make such deductions or withholdings, Executive shall
indemnify the Company and its Subsidiaries for any amounts paid with respect to
any such Taxes, together with any interest, penalties and related expenses
thereto.”

 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

 

 

Sincerely,

 

 

 

 

 

GT SOLAR INTERNATIONAL, INC.

 

 

 

 

 

/s/Brian P. Logue

 

 

 

 

 

By: Brian P. Logue

 

 

Its: Vice President Human Resources

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

/s/John Tattersfield

 

 

 

 

 

John Tattersfield

 

 

 

 

 

 

 

 

Date: December 30, 2008

 

 

 

5

--------------------------------------------------------------------------------
